Title: To James Madison from Peder Pedersen, 17 February 1806 (Abstract)
From: Pedersen, Peder
To: Madison, James


                    § From Peder Pedersen. 17 February 1806, Philadelphia. “In consequence of the several conferences, which particularly during last session of Congress, I had the honor to have with you on the subject of the claim of the Danish Brig Henrick, as well as in consequence of the letter you did me the honor to address me on the 23d. of March

last in answer to my official Note of 10th: Decbr. 1804, and letter of 14th: Jany. 1805, I had flattered myself that through your kind exercion, Sir, in bringing said claim before Congress during its present Session, it would at an early day have been decided; on the 12th: Decbr. last, I had the honor of transmitting to you some further testimony relating to that affair, which I again took the liberty to recommend to you for a speedy decision—yet—without any answer from you, Sir, to this my last letter, I now find myself under the disagreable necessity of observing, that contrary to the just expectations of my Government, as yet, nothing has been decided, tho’ Congress has been in session for nearly 3 months. It is as impossible for me to conceive the cause to this extraordinary delay, as it is painful to notice it, nor can it be deemed necessary, that I here again should enumerate those principles on which that claim for compensation is supported, since your own Report, since the Presidents Message to Congress, and since the acts pass’d by a large majority in the house of Representatives in two succeeding sessions, bear ample testimony of the justice and equity of same, It is true, I have seen the Report made by you, to Congress—on the petition of Peter Landais; but I must by this observe, what I already on a former occasion have had the honor verbally to represent to you, that it appears to me, beneath the dignity of the United States to suffer, the therein pretended ancient claim against my Government, in the slightest manner to affect or impede the decision of the claim of the Henrick; considering the steps, which already have been taken, considering the great difference of the case, and finally considering, that while it appears that my government has expressed itself willing to enter into a friendly negociation on that subject, it seems the affair had been abandoned by the United States, or their agents; not acquainted with the particulars of the transaction here alluded to, and without any instructions on that head, I consider it nevertheless my duty to protest in general terms, against such claim from the United States against my government, particularly if it should be understood to be of a nature to justify a suspension or retard in the decision on the claim of the Henrick, which I therefore here again beg leave to urge, with the more confidence; as it is evident, that the Government of the United States cannot withhold the compensation here claimed for the owners of that Vessel and its Neutral Cargo, without interrupting those friendly relations which hither⟨to⟩ so happily have existed between the two Nations, and which the King my Master has cherished and endeavour’ed to preserve by all possible means.”
                